Citation Nr: 1313812	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-48 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to higher initial disability ratings for chondromalacia of the left knee, evaluated as noncompensable (zero percent), prior to August 29, 2008, and at 10 percent on and after that date.

2.  Entitlement to higher initial disability ratings for chondromalacia of the right knee, evaluated as noncompensable (zero percent), prior to August 29, 2008, and at 10 percent on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Albuquerque, New Mexico Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a July 2005 rating decision, the RO effectuated the Board's grant of service connection for chondromalacia of the left knee and chondromalacia of the right knee, and assigned a 0 percent, noncompensable disability rating for each effective from October 24, 1989.  In a December 2008 rating decision, the RO then increased, effective August 29, 2008, the rating for chondromalacia to 10 percent for each knee.  The Veteran continued his appeal, and is now seeking initial ratings higher than 0 percent and later ratings higher than 10 percent.

The RO certified this case as on appeal from the 2008 rating decision.  The Board finds that is incorrect.  After the initial ratings were assigned in the 2005 rating decision, the RO received a statement from the Veteran, via his representative, disagreeing with the initial zero percent ratings.  It appears that the RO overlooked this notice of disagreement, as it was simultaneously developing other claims, so no action was taken until 2008 when the Veteran filed a claim for an increase.  However, when he filed that claim, his disagreement with the 2005 rating decision remained open and pending, until the RO ultimately issued a statement of the case (SOC) in November 2010.  The SOC did correctly recognize that a notice of disagreement had been filed in September 2005.  The Veteran's appeal in December 2010 was timely to perfect an appeal of the 2005 rating decision. 

While the Veteran's appeals of the ratings for chondromalacia in each knee were pending, the RO established separate service connection for instability of each knee.  The Veteran did not appeal the rating that the RO assigned for instability in the right knee, see VA Form 21-4138 received in December 2008 ("I agree with the 10% rating for Right Knee Instability."), nor indicate any disagreement with a later 2011 rating decision that granted instability for the left knee.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  From October 24, 1989, chondromalacia of the left knee has produced pain, painful motion, and crepitus, and sometimes limitation of motion, fatigability, and diminished endurance.  

2.  From October 24, 1989, chondromalacia of the right knee has produced pain, painful motion, and crepitus, and sometimes limitation of motion, fatigability, and diminished endurance.

3.  From October 24, 1989, chondromalacia of the left knee has not produced impairment comparable to limitation of flexion to 30 degrees or limitation of extension to 15 degrees. 

4.  From October 24, 1989, chondromalacia of the right knee has not produced impairment comparable to limitation of flexion to 30 degrees or limitation of extension to 15 degrees. 



CONCLUSIONS OF LAW

1.  From October 24, 1989, chondromalacia of the left knee met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

2.  From October 24, 1989, chondromalacia of the right knee met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

3.  Chondromalacia of the left knee has not met the criteria for a disability rating higher than 10 percent at any time since October 24, 1989.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

4.  Chondromalacia of the right knee has not met the criteria for a disability rating higher than 10 percent at any time since October 24, 1989.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in September 2002, March 2006, September 2008, February 2009, September 2009, and May 2011.  Those letters addressed the information and evidence necessary to substantiate claims for service connection and increased ratings, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.  

The claims file contains the Veteran's service medical records, post-service medical records, the reports of VA medical examinations, and transcripts of an RO decision review officer (DRO) hearing in June 2002 and Travel Board hearings in June 1993, April 2004, and January 2012.  The reports of VA medical examinations that the Veteran has had are adequate for evaluating his knee disabilities, as collectively, they detailed the Veteran's medical history, including his subjective complaints, and provided the objective findings needed to appropriately rate his disabilities. 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Chondromalacia of the Left and Right Knees

The Veteran filed his initial claim for service connection for knee disorders within one year of his separation from service.  That claim was initially denied in a 1992 rating decision, and following a lengthy appellate period, ultimately granted by the Board in a 2004 decision.  The RO effectuated the grant in a 2005 rating decision, and the Veteran appealed the initial 0 percent ratings that were assigned for chondromalacia for the left and right knees.  See Introduction, above.  The grant of service connection was effective October 24, 1989, the day following his separation from service, as he filed his initial claim within one year.  As detailed above, during the appellate process concerning the initial ratings, 10 percent ratings were assigned August 29, 2008.  Also, his knee disabilities are also evaluated with a separate 10 percent rating from August 29, 2008, for right knee instability and a separate 20 percent rating from December 30, 2008, for left knee instability.  As he did not disagree with the ratings for instability, the Board will not consider that issue.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran appealed the initial disability ratings that the RO assigned.  The Board will consider the evidence for the entire period since October 24, 1989, the effective date of the grant of service connection, and will consider whether higher ratings are warranted for any period since then.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule does not provide a diagnostic code specifically for chondromalacia.  Joint disorders such as osteomalacia, bursitis, synovitis, myositis, and tenosynovitis are rated based on limitation of motion as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating is assigned for each major joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of flexion of the knee is rated at 0 percent if limited to 60 degrees, 10 percent if limited to 45 degrees, 20 percent if limited to 30 degrees, and 30 percent if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation or extension of the knee is rated at 0 percent if limited to 5 degrees, 10 percent if limited to 10 degrees, 20 percent if limited to 15 degrees, 30 percent if limited to 20 degrees, 40 percent if limited to 30 degrees, and 50 percent if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For VA rating purposes, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Crepitation within the joint structures should be noted carefully.  38 C.F.R. § 4.59.

In a medical history completed in January 1984, before entrance into service, the Veteran reported a history of a right knee injury in 1979.  He stated that the injury was treated, and that he had an arthrogram in 1983.  He indicated that he had experienced no problems with the knee since.  On the report of the Veteran's January 1984 service entrance examination, the examiner checked normal for the condition of the Veteran's lower extremities.  During service, in August 1984, the Veteran reported knee pain.  A treating clinician diagnosed chondromalacia.  In July 1985 the Veteran reported an eight month history of right knee pain.  A treating clinician diagnosed right patellofemoral syndrome.  He underwent physical therapy.  He was seen for right knee pain again in February 1987, and was seen for pain in both knees in May 1987.  He underwent physical therapy.  In a September 1989 medical history, the Veteran reported a history of left knee and right knee problems.  He indicated that the right knee went out once in a while.  The Veteran's service medical records do not contain a report of any service separation examination.

On VA examination in March 1991, the Veteran reported a history of left and right knee pain during service.  He reported that at present his knees gave him no difficulty but that he had occasional pain on certain activities.  The examiner observed that the Veteran stood with at least 15 degrees of valgus in each knee, described as moderate valgus.  The Veteran squatted without difficulty and walked with no limp.  Each knee had a full range of motion with 10 degrees of hyperextension possible.  There was no crepitus or ligamentous instability and no evidence of meniscal injury.  The examiner's diagnosis was bilateral knee strain secondary to developmental valgus deformity and obesity.

In records of VA treatment in April 1991, the Veteran reported that he was separated from service because of obesity and bad knees.  In April 1991, it was noted that the Veteran worked as a security guard.  It was also noted that he had a normal gait.

In March 1993, the Veteran wrote that his knees popped and hurt, and that he had those knee symptoms all through his service.

In a June 1993 Travel Board hearing, the Veteran reported that his knees ached all the time, sometimes popped, and had a history of locking.  He stated that knee symptoms were worse with activity.

In July 1993, the Veteran had a VA examination to evaluate right shoulder pain.  At that time the Veteran reported a history of left and right knee problems since the 1980s.  He reported that when he went up and down stairs he had discomfort in both knees, worse in the right.  He stated that he had right knee discomfort with prolonged driving.  The examiner found that the Veteran's left and right knees had motion from 0 to 130 degrees with slight crepitus and without swelling or effusion.  There was evidence of slight discomfort with passive patellofemoral range of motion of the right knee.  The examiner found that the history and examination suggested gradual development of osteoarthritis and associated chondromalacia in both knees, worse in the right knee. 

Records of VA treatment of the Veteran in 2001 and 2002 reflect a history of spine injury from a fall in 1997 and spine injury and right leg paralysis from an April 2001 motor vehicle accident (MVA).

On VA examination in September 2001, the Veteran reported a history of bilateral patellofemoral chondromalacia since service.  He related post-service back injuries in a work-related fall and an April 2001 MVA.  He stated that since the April 2001 MVA he had partial paraplegia and used a wheelchair.  He stated that since being in a wheelchair his left knee ached on occasion, and his right leg had paralysis such that his right knee did not bother him.  He reported having to rely on his left leg for transfers to and from the wheelchair, and indicated that these transfers were difficult.

On examination, the left knee had an active range of motion from 0 to 91 degrees.  The right knee had no active motion except flexion from 90 to 85 degrees.  The right knee had a passive range of motion from 0 to 93 degrees.  Both knees had patellofemoral crepitus but no evidence of pain.  There was no effusion, laxity, or joint line tenderness in either knee.  Sensation was diminished in the left lower extremity and absent in the right lower extremity.  Left and right knee x-rays showed diminished medial joint line space and early tibial sclerosis.  The examiner diagnosed history of bilateral chondromalacia patellae with a current lack of symptoms because of partial paraplegia, but with exacerbation in the left knee because of the increased amount of use required.

In VA treatment in November 2001, the Veteran reported left knee popping and burning pain in his left thigh.  In December 2001 he stated that he could only stand on his left leg for about 30 seconds.  

In a December 2001 statement, a man who supervised the Veteran during service reported that the Veteran complained of severe left and right knee pain during service, and went to sick call several times due to knee pain.

In VA treatment in March 2002, the Veteran reported normal function in his left leg.  He had ongoing paralysis of his right leg, which was reported in treatment records dated through 2006. 

In the June 2002 DRO hearing, the Veteran reported having a right knee injury that resolved before he entered service.  He stated that during service he had pain in both knees.  He indicated that problems with both knees continued after service.  

In the April 2004 Travel Board hearing, the Veteran reported that he sustained left and right knee injuries during service and had pain in both knees during service.  He indicated that he continued to have pain in both knees after service.  He stated that the knees continued to make noise when moved.  

In September 2005, the Veteran wrote that although monoplegia confined him to wheelchair, he used his knees in getting around.  He reported that he could only stand on his left leg for 45 seconds before his left knee gave way.  He stated that when his wife exercised his right knee it popped and sometimes locked.

In VA treatment in February 2007 and April 2008, it was noted that the Veteran used a scooter to get around.

In August 2008, the Veteran requested higher ratings for his left and right knee disabilities.  He stated that he used a wheelchair and that his knees popped and cracked.  In September 2008, the Veteran stated that he had been monoplegic and in a wheelchair for eight years but that presently he was walking again and had problems with his knees.

On VA examination in September 2008 the Veteran reported a history of left and right knee injuries and pain beginning in the 1980s.  He stated that in recent years he had regained some function in his lower extremities, and could stand and walk using Canadian crutches.  He stated that knee pain had worsened as he regained sensation and function in his lower extremities.  He reported that he had pain, weakness, and stiffness in his knees, and that his right knee sometimes gave way.  On examination, the range of motion of the left knee was from 0 to 140 degrees, with pain with 90 to 140 degrees of flexion.  There was crepitus and patella tenderness.  Ligament stability was normal.  The examiner estimated that the knee would lose 25 degrees of flexion with flares or repetitive motion.  The range of motion of the right knee was from 0 to 140 degrees, with pain with 80 to 140 degrees of flexion.  There was crepitus and patella tenderness.  There was laxity of the medial collateral ligament.  The examiner estimated that the knee would lose 15 degrees of flexion with flares or repetitive motion.  X-rays of the knees showed evidence of moderate chondromalacia patellae.

In an October 2008 statement, the Veteran noted that he was not wheelchair bound before 2001, and that before 2001 his left and right knee disabilities limited the types of employment he could hold.

In VA treatment in late 2008 and early 2009, the Veteran reported ongoing left and right knee pain.  In 2009, it was reported that he walked without a cane or other support.  In late 2010 and early 2011, the Veteran indicated that lower extremity, including knee, pain had decreased and was intermittent.

On VA examination in January 2011, the Veteran reported considerable instability in his left knee, such that he required a cane for safe ambulation.  He related having daily left knee pain despite medication.  He stated that he had left knee weakness, stiffness, swelling, tenderness, and effusion, and that the knee locked about every two months.  The examiner observed that the Veteran's gait was antalgic.  The examiner noted left knee crepitus, edema, effusion, tenderness, pain at rest, and instability.  The range of motion of the left knee was from 0 to 130 degrees.  There was evidence of pain on motion of the knee.  After repetitive motion, flexion was limited to 120 degrees and extension was limited to 2 degrees.  The right knee had motion from 0 to 140 degrees.  After repetitive motion, extension was limited to 1 degree.  

In VA treatment in May 2011, the Veteran reported that he walked using a cane, but that he sometimes had to use a wheelchair.

On VA examination in June 2011, the Veteran reported that his right knee disability began during service and had worsened since.  He stated that his right knee had pain, giving way, instability, stiffness, weakness, slowed motion, and swelling.  He reported that his right knee locked several times per week.  He stated that he had flare-ups of worse pain, weakness, and fatigue that occurred weekly and lasted one to two days.  He indicated that the pain was treated with morphine.  He stated that he used a cane when walking.  He reported that he was unable to stand for more than a few minutes or to walk for more than a few yards.

The examiner found in the Veteran's right knee crepitus, subpatellar tenderness, and mild medial lateral instability.  The range of motion of the right knee was from 0 to 120 degrees, with objective evidence of pain with active motion.  Following repetitive motions there was objective evidence of pain and there was additional limitation of flexion, to 100 degrees.  The Veteran indicated that he worked full time as a middle school teacher.  He reported that over the preceding twelve months he had lost less than a week from work because of chronic right knee pain and instability.  The examiner found that pain and instability in the Veteran's right knee had significant effects on the Veteran's occupation, in the form of increased absenteeism.

In the January 2012 Travel Board hearing, the Veteran reported that he received VA treatment, including medication, for his left and right knee disabilities.  He indicated that he usually used a cane when he walked.  He related that because of instability in his knees he had to shuffle when he walked.  He stated that he had difficulty bending his knees and that his knees gave out.  He reported, and his wife confirmed, that he had fallen numerous times because of his knees buckling.  He stated that in his employment as a teacher he was under disciplinary proceedings because his knee disabilities made him unable to circulate around the classroom.  The Veteran's wife stated that because of his knee disabilities she sometimes had to assist him with using the bathroom and taking a shower.  The Veteran indicated that although he did not have medical treatment immediately after service, he had left and right knee pain from service forward.

The ratings assigned for instability in the Veteran's knees are 20 percent in the left knee effective December 30, 2008, and 10 percent in the right knee effective August 29, 2008.  The Veteran has not appealed those ratings.  The issues on appeal are the ratings for chondromalacia of the left and right knees.  In considering those ratings the Board will consider the chondromalacia manifestations other than instability.

The medical evidence and Veteran's credible statements indicate that his chondromalacia of the left and right knees was manifested by pain in each knee during service and at least intermittently after service.  As each knee has been painful and has had crepitus from his October 1989 separation from service forward, the Board grants initial 10 percent ratings for the chondromalacia in each knee, in consideration of 38 C.F.R. § 4.59 (painful joints are entitled to at least a minimum compensable rating) and Diagnostic Code 5003 (painful motion with noncompensable limitation of motion is rated at 10 percent).  To this extent, the Veteran's appeal is granted.

Following the post-service 2001 MVA, the Veteran had diminished sensation in his left leg and paralysis of his right leg for several years.  Medical records and statements from the Veteran indicate that through that period the Veteran continued to have crepitus in his knees, indicating that the chondromalacia continued to be present.  The Board finds that continuation of the initial 10 percent ratings through that period is warranted.  To this extent, the Veteran's appeal is granted.

However, from separation from service forward, chondromalacia in the left and right knees has not been manifested by limitation of flexion of either knee to 30 degrees or less, nor by limitation of extension of either knee to 15 degrees or more short of full extension.  Thus in each knee the chondromalacia has not met the criteria for a rating higher than 10 percent based on limitation of motion.  Pain, pain on motion, fatigability and diminished endurance in the left and right knees also have impaired function in each knee, but not to an extent comparable to limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  To the extent additional limitations of function were shown between 2001 and approximately 2008, that was clearly the result of a post-service, nonservice-connected motor vehicle accident, and not attributable to the knee disorders for which the Veteran is service connected.  Therefore, the Board therefore denies initial or subsequent ratings higher than 10 percent for chondromalacia in each knee.  As noted above, instability in each knee is already rated separately and was not appealed.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

Chondromalacia of the Veteran's left and right knees has not required frequent hospitalizations.  There is evidence that left and right knee chondromalacia has effects on the Veteran's employment such as limiting his ability to stand and walk around in the classroom and causing him to miss a small number of work days.  The Board notes those effects, but finds that they do not rise to the level of marked interference with employment.  Ratings under the schedular rating criteria are adequate to address the limitation of motion, pain, pain on motion, fatigability, and diminished endurance in his knees.  The rating criteria provide for higher ratings for greater impairment than is present in this case.  The regular rating criteria thus are sufficient to the circumstances of this case, and it is not necessary to refer the ratings for chondromalacia of the left and right knees for consideration of extraschedular ratings.

The Board has considered whether the record raises the issue of unemployability, such that unemployability must be considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran holds full time employment as a teacher.  The Veteran has reported that his left and right knee disabilities limit his mobility in the classroom, and that this has caused difficulty in his work, but he has not indicated that his knee disabilities make him unable to hold employment.  Thus in this case the record does not raise the issue of unemployability.











[Continued on Next Page]
ORDER

From October 24, 1989, entitlement to a 10 percent disability rating for chondromalacia of the left knee is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From October 24, 1989, entitlement to a 10 percent disability rating for chondromalacia of the right knee is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 10 percent for chondromalacia of the left knee is denied for the entire appeal period.

Entitlement to a disability rating higher than 10 percent for chondromalacia of the right knee is denied for the entire appeal period. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


